Ms. Cathyrn Hinshaw, Executive Director Arkansas Fire and Police Pension Review Board P.O. Drawer 34164 Little Rock, Arkansas 72203
Dear Ms. Hinshaw:
You have requested an official Attorney General opinion on the following question:
  Should a fire fighter's salary be combined with his salaries for service in other capacities for the purpose of calculating his pension amount?
I have recently addressed this question in Opinion No. 98-291. I have attached a copy of that opinion for your review.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
Enclosure